In re Counterman, Marion; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “L”, No. 10-82-151; to the Court of Appeal, First Circuit, No. KW92 0619.
Granted. Finding that relator was not already barred from filing his application for post-conviction relief when La.Code Crim.P. art. 930.8 became effective, relator is granted an extension of 180 days from date of this order in which to file his application for post-conviction relief.